DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The preliminary amendment filed 12/22/2020 has been entered.  Claims 1-10 remain pending in the application.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an oil tank” (Claims 5 and 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Currently, the “oil tank” mentioned in the disclosure (Paragraph 020, line 8, as filed) is not numbered in the disclosure or drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Centrifugal Compressor Having A Motor Cooling Passage--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 6-7 and 9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 4, line 3, recitation of “such as a lower part of the side wall of the shell” renders the claim indefinite.  It is unclear if “a lower part” is part of the claim limitations or not.  See MPEP 2173.05(d).  This limitation would be clearer if “such as a lower part of the side wall of the shell” was deleted.
Claim 6, line 4, recitation of “a stator” is not clear in context.  It is unclear if this is the same “a stator” as recited in Claim 1, line 4.  This limitation would be clearer if rewritten as --the stator--.
Claim 6, line 5, recitation of “a rotor” is not clear in context.  It is unclear if this is the same “a rotor” as recited in Claim 1, line 4.  This limitation would be clearer if rewritten as --the rotor--.
Claim 7, line 5, recitation of “the oil tank at the bottom part” lacks antecedent basis.  This limitation would be clearer if rewritten as --an oil tank at a bottom part--.
Claim 9, lines 5-6, recitation of “the output port of the volute” lacks antecedent basis.  This limitation would be clearer if rewritten as --the outlet of the volute-- (see Claim 9, line 3).


3Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morozumi et al. US Pub. 2006/0099086.

	With respect to Claim 1, Morozumi et al. disclose a centrifugal compressor 1 (see Figure 3), comprising: a shell 2, which has a fluid inlet 23 and a fluid outlet 24, the fluid inlet 23 being located at a top (see Figure 3) of the shell 2; a motor assembly 5, which is arranged in the shell 2 and comprises a stator 50 and a rotor 60, the rotor 60 comprising a vertically (see Figure 3) arranged rotor shaft 6 (referred to as an axis in the reference), and the rotor shaft comprising a lower end (portion of 6 below 60) and an upper end (portion of 6 above 60); a centrifugal compression mechanism 42, an impeller (42, “swirl scroll” is an art recognized equivalent of an impeller) of which is connected with the rotor shaft 6 so as to be driven by the motor assembly 5 (Paragraph 0054, lines 3-4) wherein the centrifugal compression mechanism 42 is arranged downstream (see Figure 3) of the fluid inlet 23 to receive fluid, compress and pressurize the fluid, and output the pressurized fluid (via 413) in a direction away from the motor assembly (out of 413, opposite of direction of 5, see Figure 3); and a guide member 34, which receives the pressurized fluid from the centrifugal compression mechanism 42, and which defines a flow passage (passage inside 34) alone or together with a part of the shell, wherein the flow passage 34 is configured such that the pressurized fluid (fluid out of 413 in 21) from the centrifugal compression mechanism 42 passes through and cools (“refrigerate the motor”, Paragraph 0079, lines 3-4) the motor assembly 5 and is discharged from the fluid outlet 24.
It is noted, the term “centrifugal compression mechanism” is not interpreted under 112(f) because the claim recites specific structure, i.e. “an impeller” to accomplish the function, i.e. compression.  Similarly, “a guide member” is not interpreted under 112(f) because the claim recites specific structure i.e. a flow passage to accomplish the function, i.e. guiding (see instant disclosure Paragraph 0019, lines 1-4).

With respect to Claim 5, as it depends from Claim 1, Morozumi et al. disclose the rotor shaft 6 is supported by a first bearing 36 at a lower part (part of 6 adjacent 36) and a second bearing 31 at an upper part (part of 6 adjacent 31), a bottom part (bottom of 2 in Figure 3) of the shell 2 has an oil tank (bottom portion of 2 between 35 and bottom of 20), and the lower end (portion of 6 below 60) of the rotor shaft 6 is located in the oil tank (see Figure 3, 6 extends past 35); and wherein the rotor shaft 6 defines an axial or oblique oil passage 63 therein, and has radial perforations (not labeled but clearly seen in Figure 3 at 31 and 36, “branched toward bearing”, Paragraph 0049, lines 1-4) at positions corresponding to the first bearing 36 and the second bearing 31.

With respect to Claim 10, as it depends from Claim 1, Morozumi et al. disclose a refrigerating device (Paragraph 0050, lines 1-6), comprising the centrifugal compressor 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 8-10 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Egawa et al. US Pub. 2019/0055954, in view of Creamer US Pub.  2018/0356129.
 
	With respect to Claim 1, Egawa et al. disclose a centrifugal compressor (100/10, see Figure 1), comprising: a shell 11/41/62, which has a fluid inlet 30 and a fluid outlet 36, the fluid inlet 30 being located at a top 20 of the shell 11/41; a motor assembly 13/61, which is arranged in the shell 11/41 (see Figure 1) and comprises a stator 59 and a rotor 50, the rotor comprising a rotor shaft 12, and the rotor shaft 12 comprising a lower end 12b and an upper end 12a; a centrifugal compression mechanism 14/15, an impeller 14 of which is connected (see Figure 1) with the rotor shaft 12 so as to be driven by the motor assembly 13/61 (Paragraph 0012, lines 1-5), wherein the centrifugal compression mechanism 14/15 is arranged downstream (see Figure 1) of the fluid inlet 30 to receive fluid 105, compress and pressurize the fluid (Paragraph 0065, lines 1-10), and output the pressurized fluid in a direction (direction of opening at port 33) away from the motor assembly 13; and a guide member (“piping”, Paragraph 0061, lines 5-6) which receives the pressurized fluid (fluid at port 30, Paragraph 0065, lines 1-10) from the centrifugal compression mechanism 14/15, and which defines a flow passage (passage inside pipe between 32 and 60) alone or together with a part of the shell (see Figure 1), wherein the flow passage is configured such that the pressurized fluid from the centrifugal compression mechanism 14/15 passes through and cools (Paragraph 0099, lines 4-6) the motor assembly 13/61 and is discharged from the fluid outlet 36.  Although, Egawa et al. disclose most of the limitations of the claim, including a rotor shaft 12, Egawa et al. is silent on a vertically arranged rotor shaft.  Creamer disclosing a centrifugal compressor, specifically teach a vertically arranged rotor shaft 28 (Paragraph 0058, lines 3-5).  Creamer teaches the vertically arranged rotor shaft advantageously reduced the radial bearing load (Paragraph 0058, lines 5-8).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a vertically arranged rotor shaft as taught by Creamer, in the pump disclosed by Egawa et al., to have advantageously reduced the radial bearing load.
Further, Egawa et al. disclose the claimed invention except for the vertical arrangement, however it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a vertically arrangement; since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	Also, it is noted, the term “centrifugal compression mechanism” is not interpreted under 112(f) because the claim recites specific structure, i.e. “an impeller” to accomplish the function, i.e. compression.  Similarly, “a guide member” is not interpreted under 112(f) because the claim recites specific structure i.e. a flow passage to accomplish the function, i.e. guiding (see instant disclosure Paragraph 0019, lines 1-4).

With respect to Claim 2, as it depends from Claim 1, Egawa et al. disclose the guide member (“piping”, Paragraph 0061, lines 5-6) is a pipe (Figure 1).

With respect to Claim 3, as it depends from Claim 2, Egawa et al. disclose the guide member (“piping”, Paragraph 0061, lines 5-6) is partially or completely located outside (see Figure 1) the shell 11/41/62.

With respect to Claim 4, as it depends from Claim 2, Egawa et al. disclose the guide member (“piping”, Paragraph 0061, lines 5-6) has a first end (end connecting to 101 in Figure 1) connected to an output port 33 of the centrifugal compression mechanism 14/15, a second end (end connected to 104 in Figure 1) connected to a side wall (side of 41 at 60) of the shell 11/41/62, such as a lower part of the side wall (see Figure 1) of the shell 11/41/62, and a pipe body (pipe connecting 33 and 60 in Figure 1) connected between the first end (end connecting to 101 in Figure 1) and the second end (end connected to 104 in Figure 1) and comprising a curved part (see ninety degree bends before 101 and after 104).

With respect to Claim 8, as it depends from Claim 1, Egawa et al. disclose the centrifugal compression mechanism 14/15 comprises one or more compression stages (stage 14 and stage 15).

With respect to Claim 9, as it depends from Claim 8, Egawa et al. disclose the centrifugal compression mechanism 14/15 comprises a first-stage impeller 15, a partition 23, a volute 22, and a second-stage impeller 14, and wherein an outlet 35 of the volute 22 communicates with the fluid outlet 36 of the shell 11/41/62, the fluid 105 passes between an upper surface of the volute 34 and the partition (top of 35 in 23, see Figure 1) after being compressed by the first-stage impeller 15, is then compressed by the second-stage impeller 14, and then exits via (101/102/104/60/A3/A2) the output port 35 of the volute 22 (see Figure 1).

With respect to Claim 10, as it depends from Claim 1, Egawa et al. disclose a refrigerating device (100, Paragraph 0060, lines 1-4), comprising the centrifugal compressor (10, see Figure 1).


Claims 6-7 are rejected, under 35 U.S.C. 103 as being unpatentable over Morozumi et al. (mentioned previously), in view of Crum et al. US 5,533,875.

With respect to Claim 6, as it depends from Claim 1, although Morozumi et al. disclose most of the limitations of the claim including a motor assembly 5 and an oil cup (bottom portion of 3 below 33 in Figure 3) at a top (above 50/51) of the motor assembly 5; and a second bearing bracket (443/423) located above the oil cup and a second bearing (the sidewalls of boss 423, “a rotatable state”; 443 is mislabeled in the figures and should be 423, see Paragraph 0054, lines 1-4) therein.  Morozumi et al. is silent on a motor housing; a stator fixed on an inner side of the motor housing; a rotor located radially inwardly of the stator, the rotor being capable of rotating relative to the stator when the motor assembly is energized; a first bearing seat at a bottom of the motor housing and a first bearing therein; an oil cup at a top of the motor housing.  Crum et al. disclosing a compressor 10 in a shell 11, specifically teach a motor housing 46; a stator 44 fixed on an inner side (side of 46 facing 36, Column 4, lines 3-7) of the motor housing 46; a rotor 36 located radially inwardly (see Figures 1-2) of the stator 44, the rotor 36 being capable of rotating relative to the stator 44 when the motor assembly is energized (Column 4,lines 53-55); a first bearing seat 42 at a bottom 81 of the motor housing 46 and a first bearing 60 therein; an oil cup 40 at a top 90 of the motor housing 46.  Crum et al. teach the motor housing separated the suction gas from the oil (Column 6, lines 40-65).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used motor housing taught by Crum et al., in the compressor disclosed by Morozumi et al.  to have advantageously separated the suction gas from the oil.
This simple combination is only adding the motor housing of Crum et al. to the exterior of the motor and oil cup disclosed by Morozumi et al. .

With respect to Claim 7, as it depends from Claim 6, although Morozumi et al. disclose most of the limitations of the claim including the oil cup (bottom portion of 3 below 33 in Figure 3) comprises an oil guide pipe 8 that is arranged obliquely (see 83 in Figure 3) to guide oil in the oil cup (bottom portion of 3 below 33 in Figure 3) to an inner wall (left inside wall of 2 below 83 in Figure 3) of the shell 2 so that the oil is returned to the oil tank (bottom portion of 2 between 35 and bottom of 20) at the bottom part (bottom of 2 in Figure 3) of the shell 2; Morozumi et al. is silent on the bottom of the motor housing is connected to the shell through a support bracket, the top of the motor housing is connected to the second bearing bracket, and the second bearing bracket is supported by the shell.  Crum et al. disclosing a compressor 10 in a shell 11, specifically teach a bottom 81 of the motor housing 46 is connected to the shell 11 through a support bracket 42 (see bracket bolted to 42 in Figure 1), the top 90 of the motor housing 46 is connected (40/41) to the second bearing bracket 38 (38 is analogues to Morozumi’s second bearing bracket 443/423), and the second bearing bracket 38 is supported (via 88/41) by the shell 11 (41 and 88 are part of 40, Column 6, lines 21-23 and Column 5, lines 34-36).  Crum et al. teach the motor housing separated the suction gas from the oil (Column 6, lines 40-65).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used motor housing taught by Crum et al., in the compressor disclosed by Morozumi et al. to have advantageously separated the suction gas from the oil.
This simple combination is only adding the motor housing of Crum et al. to the exterior of the motor and oil cup disclosed by Morozumi et al. .  Details of the second bearing bracket connected to the shell are identical to Morozumi et al.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Voss et al. US 5,350,039 teach a compressor with an outlet in a shell.
Chikano et al. US Pub. 2017/0306951 teach a compressor in a shell with a motor housing.
Mabe et al. US Pub. 2003/0143093 teach a compressor with an oil pan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
06/15/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746